DocuSign Envelope ID: FC82001D-5481-451D-AD64-4072E0D32C63




                     1      RONALD D. ARENA, Bar No. 218421
                            CONOR D. MACK, Bar No. 253878
                     2      ARENA HOFFMAN LLP
                            220 Montgomery Street, Suite 905
                     3      San Francisco, CA 94104
                            Telephone: 415.433.1414
                     4      Facsimile: 415.520.0446
                            Email:      rarena@arenahoffman.com
                     5                  cmack@arenahoffman.com
                     6      Attorneys for Defendant
                            SUNRUN INC.
                     7

                     8                               UNITED STATES DISTRICT COURT
                     9                                    DISTRICT OF ARIZONA
                   10

                   11       DANIEL T. DORIA, an individual,           Case No. CV-19-05643-PHX-DJH
                   12                        Plaintiff,               DECLARATION OF ESHELLE
                                                                      YOUNG IN OPPOSITION TO
                   13             v.                                  PLAINTIFF’S MOTIONS FOR
                                                                      PRELIMINARY INJUNCTION AND
                   14       SUNRUN INC.,                              MOTION FOR
                                                                      RECONSIDERATION
                   15                        Defendant.
                   16

                   17       I, Eshelle Young, declare and state as follows:
                   18             1.      I am Director, Employee Relations & Compliance for Sunrun
                   19       Corporation (“Sunrun” or the “Company”) and make this declaration in opposition to
                   20       the Motions of Plaintiff DANIEL DORIA (“Plaintiff” or “Doria”) for a Preliminary
                   21       Injunction and for Reconsideration. This declaration is based upon my own personal
                   22       knowledge and my review of Company records over which I have responsibility in my
                   23       capacity as Director, Employee Relations & Compliance. If called upon to testify
                   24       regarding the matters set forth herein, I could and would competently do so.
                   25             2.      In October 2019, I was asked to take over an investigation that was being
                   26       conducted into a series of complaints being asserted by Daniel Doria.                The
                   27       investigation had been started by one of the other members of the Sunrun Talent team,
                   28       Geena Holman, Sr. HR Business Partner. Ms. Holman asked me to take over the
ARENA H OFFMAN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 941 04
       415.433.1414         YOUNG DECL.                                                  Case No. CV-19-05643-PHX-DJH
DocuSign Envelope ID: FC82001D-5481-451D-AD64-4072E0D32C63




                     1     investigation because it had become overwhelming for her. She was having difficulty
                     2     keeping track of the many complaints Doria was making and was concerned about
                     3     threats and accusations he started making about her. She asked me to come in as a
                     4     neutral party given the scope of the investigation and the many moving parts.
                     5           3.     Over the course of the next several weeks, I reviewed all of Ms.
                     6     Holman’s investigation files and conducted my own investigation into Doria’s many
                     7     complaints. His complaints ranged from allegedly false promises being made to him
                     8     at the outset of his employment, to instructions allegedly given to him during his sales
                     9     training to defraud customers, to complaints about his manager’s communication with
                  10       him, and a number of additional complaints about staff and team members. I spoke to
                  11       Doria multiple times during this period to make sure that I had a complete and
                  12       thorough understanding of his concerns. Despite his complaints, I was unable to
                  13       verify that any of them indicated a violation of any Sunrun policy. In fact, the
                  14       individuals who he accused of wrongful conduct denied it occurred or stated that
                  15       Doria had distorted or exaggerated their concerns. It became quite clear that Doria’s
                  16       complaints were based on false premises or based on distorted or exaggerated
                  17       allegations. It was also clear that they were intentionally false, misleading, distorted,
                  18       and exaggerated, and that Doria was creating a very challenging and toxic working
                  19       environment for his peers, supervisors, and colleagues. I also learned during the
                  20       course of my investigation that multiple employees made their own complaints about
                  21       Doria having threatening and intimidating communications with them to the point at
                  22       which they felt bullied, harassed, and threatened. Some were afraid of having any
                  23       communications with Doria out of fear that he would misconstrue their
                  24       communications then threaten them with it. My investigation found that there were no
                  25       violations of Sunrun policies raised by any of Doria’s complaints that I could discern.
                  26       Instead, it appeared based on my investigation that Doria was manufacturing false,
                  27       exaggerated, and distorted complaints that were made for the purpose of harassing,
                  28       intimidating, and bullying Sunrun employees.
ARENA H OFFMAN LLP
  220 Montgomery Street
        Suite 905
 San Francisco, CA 94104
      415.433.1414         YOUNG DECLARATION                         2.                  Case No. CV-19-05643-PHX-DJH
DocuSign Envelope ID: FC82001D-5481-451D-AD64-4072E0D32C63




                     1           4.     I am aware that in the lawsuit Doria is complaining about a member of
                     2     the Talent team sharing information about his disability accommodation with me. It is
                     3     not unusual at all for my direct reports and members of the Talent team to share
                     4     information about disability accommodations with me since I have oversight of that
                     5     process and it is part of my job. Any information shared with me about Doria’s
                     6     accommodation was limited to the accommodation itself. No medical information
                     7     related to Doria’s condition was shared with me. The information shared with me was
                     8     in the ordinary course of our business operations.
                     9           5.     I did not participate in the decision to terminate Doria’s employment with
                  10       Sunrun.
                  11             I declare under penalty of perjury under the laws of the United States that the
                  12       foregoing is true and correct.
                                                  1/16/2020
                  13             Executed this _________________, at San Francisco, California.
                  14

                  15
                                                                      ESHELLE YOUNG
                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
ARENA H OFFMAN LLP
  220 Montgomery Street
        Suite 905
 San Francisco, CA 94104
      415.433.1414         YOUNG DECLARATION                        3.                  Case No. CV-19-05643-PHX-DJH
